Name: Commission Regulation (EEC) No 1169/83 of 17 May 1983 amending Regulations (EEC) No 3507/82, (EEC) No 296/83 and (EEC) No 610/83 opening standing invitations to tender for the export of barley held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128/ 18 Official Journal of the European Communities 18 . 5. 83 COMMISSION REGULATION (EEC) No 1169/83 of 17 May 1983 amending Regulations (EEC) No 3507/82 , (EEC) No 296/83 and (EEC) No 610/83 opening standing invitations to tender for the export of barley held by interven ­ tion agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, opened a standing invitation to tender for the export of 200 000 tonnes of barley held by the Danish inter ­ vention agency ; Whereas in view of the present situation the tender should be extended until 29 June 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 3507/82 (*), as last amended by Regulation (EEC) No 527/83 (6), opened a standing invitation to tender for the export of 800 000 tonnes of barley held by the British intervention agency ; Article 1 1 . Article 4 (2) of Regulation (EEC) No 3507/83 is replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 29 June 1983 at 1 p.m . (Brussels time).' 2 . Article 4 (2) of Regulation (EEC) No 296/83 is replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 29 June 1983 at 1 p.m . (Brussels time).' 3 . Article 4 (2) of Regulation (EEC) No 610/83 is replaced by the following : '2 . The me limit for the submission of offers for the final partial tender is 29 June 1983 at 1 p.m (Brussels time).' Whereas Commission Regulation (EEC) No 296/83 (7), as last amended by Regulation (EEC) No 1058/83 (8), opened a standing invitation to tender for the export of 350 000 tonnes of barley held by the German inter ­ vention agency ; Whereas Commission Regulation (EEC) No 610/83 (9), as last amended by Regulation (EEC) No 944/83 ( l0), (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, P . 1 . 3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p . 23 . 0 OJ No L 368 , 28 . 12. 1982, p . 16 . 4 OJ No L 61 , 8 . 3 . 1983, p . 10 . Article 2 This Regulation s ill enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 33, 4. 2 . 1983, p. 22 . (8 )) OJ No L 116, 30 . 4 . 1983, p. 75 . (9) OJ No L 72, 18 . 3 . 1983, p. 21 . ( 10) OJ No L 104, 22 . 4 . 1983, p. 12. 18 . 5 . 83 Official Journal of the European Communities No L 128/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Commission Poul DALSAGER * Member of the Commission